DETAILED ACTION

Status of Claims
This office action is responsive to the arguments filed on 03/23/2021.  As directed by the amendment: claims 113-114 and 118 have been withdrawn.  Thus, claims 105-112, 115-117 and 119 are presently pending in this application.

Response to Arguments
Applicant's arguments with respect to claims 105-112 and 115-117 rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Forsell (2007/0233019) and claim 119 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsell (2007/0233019) in view of Sherman et al. (2006/0009856) “Sherman” have been fully considered but they are not found to be persuasive.  The main argument is regarding Forsell ‘019 not disclosing an artificial contacting surface adapted of functioning as replacing the contacting surface of the knee joint because the wall portion 16a in Forsell ‘019 is made of soft, flexible and self-sealing polymer. 
This is not found to be persuasive because claim 105 broadly requires “an artificial contacting surface adapted to replace at least one contacting surface of the knee joint”.  The claim is silent as to what material the artificial contact surface is made of.  A soft and flexible polymer that is capable of self-sealing is capable of performing the intended use of replacing a contacting surface of the knee joint because it still exhibits the mechanical properties of a polymer which is a biocompatible material capable of being placed on top of a knee joint 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 105-112 and 115-117 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Forsell (2007/0233019).  
Regarding claim 105, Forsell discloses an implantable medical device for implantation in a mammal knee joint (Fig. 3 comprises a fully implantable medical device that is fully capable for implantation in a knee joint of a mammal), comprising: an artificial contacting surface 18 (Fig. 3) adapted to replace at least one contacting surface of the knee joint (the membrane 18 is 
At least one inlet 1 adapted to receive a lubricating fluid from the reservoir 9a (Fig. 3 and par. 0074 discloses an infusion liquid in reservoir 9a ), at least one channel 17 at least partly integrated in said artificial contacting surface 18; wherein the channel 17 is fluidly connected with said at least one inlet 1 for distributing said lubricating fluid to the surface of said artificial contacting surface (Fig. 3 shows inlet 1 is in fluid connection with channel 17 which delivers fluid to surface 18), an operation device (pump P) adapted to non-invasively transport said lubricating fluid from said reservoir 9a to said artificial contacting surface 18 (Fig. 3);
an implantable injection port R for refilling said reservoir 9a (Fig. 3), wherein the movable wall portion 10 functions as a piston (piston 10; par. 0073) is moved when the reservoir is increased (Fig. 3 and par. 0074).
Regarding claims 106-107, Forsell discloses the artificial contacting surface is an artificial tibia contacting surface and a femoral bone contacting surface, adapted to replace at least one of the medial part and the lateral part of the tibia and femoral bone contacting surface of the knee joint (the medical device is fully capable of being the medial/lateral tibial and femoral surfaces). 
Regarding claim 108, Forsell discloses wherein said reservoir 9a is adapted to be pre-loaded with pressurized lubricated fluid (reservoir 9a is pre-loaded with the bias of the spring 20).
Regarding claims 109-110, Forsell discloses an energized operation device (Pump P and spring 20; Fig. 3) and a valve 6 adapted to close the connection between the reservoir 9a and the artificial contacting surface 18 (Fig. 3). 
Regarding claim 111, Forsell discloses the reservoir 9a is placed in a unit separate from the artificial contacting surface 18 and adapted to be connected to the artificial contacting surface with a conduit (reservoir 9a is separate from the surface 18 and is connected with needle 1; Fig. 3). 
Regarding claim 112, Forsell discloses the movable wall portion 10 is powered and adapted to move and change the volume of the reservoir (the piston 10 is actuator 11 powered and changes the volume by the pressure created by the volume). 
Regarding claim 115, Forsell discloses wherein the reservoir 9a is adapted to provide a pressure to the lubricating fluid (reservoir 9a provides pressure by piston 10 to the fluid in reservoir 9a).
Regarding claim 116, Forsell discloses the reservoir is spring loaded (reservoir 9a has a fluid pressure which is spring loaded via spring 20; Fig. 3).
Regarding claim 117, Forsell discloses a system for manually and non-invasively controlling the implantable medical device, comprising at least one of; at least one switch implantable in the patient, a wireless remote control, and an implantable hydraulic reservoir which is hydraulically connected to the implantable medical device and adapted to be regulated by manually pressing the hydraulic reservoir (Fig. 3 discloses a hydraulic reservoir which is manually pressed by actuator 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 119 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsell (2007/0233019) in view of Sherman et al. (2006/0009856) “Sherman”.
Forsell discloses the claimed invention of claim 105.  Forsell is silent regarding a system further comprising a sensor and/or a measuring device sensing or measuring at least one physical parameter of the patient; a system further comprising a sensor and/or a measuring device sensing or measuring at least one functional parameter related to the implantable medical device; wherein said functional parameter comprises at least one of; a functional parameter correlated to the transfer of energy for charging the internal energy source, and a functional parameter related to the implantable medical device; and wherein the implantable medical device further comprising a feedback device for sending feedback information from inside the patient's body to at least one of; an implantable internal control unit comprised, an 
However, in the same field of endeavor, namely implantable wirelessly communicating devices, Sherman teaches a system comprising a sensor and/or a measuring device sensing or measuring at least one physical parameter of the patient (par. 0031and Fig. 1 disclose an implant 14 comprising a sensor 48 for sensing a physical parameter of temperature); a system further comprising a sensor 48 (Fig. 1) and/or a measuring device sensing or measuring at least one functional parameter related to the implantable medical device (par. 0031 discloses the sensor 48 measures parameters of strain and pressure); wherein said functional parameter comprises at least one of; a functional parameter correlated to the transfer of energy for charging the internal energy source, and a functional parameter related to the implantable medical device (par. 0031); and wherein the implantable medical device further comprising a feedback device (communication module 38; Fig. 1) for sending feedback information from inside the patient's body to at least one of; an implantable internal control unit comprised, an external control unit outside of the patient's body, an external control unit outside of the patient's body (par. 0031 discloses the communication module 38 sends feedback information to external device 44), via the internal control unit, an external control unit outside of the patient's body, via the internal control unit according to the programming of the internal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the implantable medical device in Forsell to include a system comprising a sensor and/or a measuring device sensing or measuring at least one physical parameter of the patient; a system further comprising a sensor and/or a measuring device sensing or measuring at least one functional parameter related to the implantable medical device; wherein said functional parameter comprises at least one of; a functional parameter correlated to the transfer of energy for charging the internal energy source, and a functional parameter related to the implantable medical device; and wherein the implantable medical device further comprising a feedback device for sending feedback information from inside the patient's body to at least one of; an implantable internal control unit comprised, an external control unit outside of the patient's body,  an external control unit outside of the patient's body, via the internal control unit, an external control unit outside of the patient's body, via the internal control unit according to the programming of the internal control unit performed by the external control unit, wherein the feedback information is related to at least one of; at least one physical parameter of the patient and the at least one functional parameter related to the implantable medical device, as taught and suggested by Sherman, for the purpose of providing continuous real time data regarding the implanted device and the patient to closely monitor the condition of the patient and the implant to prevent permanent damage to the patient's joint. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/
Primary Examiner, Art Unit 3774